Case: 13-40610      Document: 00513107164         Page: 1    Date Filed: 07/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 13-40610                                   FILED
                                  Summary Calendar                              July 7, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
KENDELL L. MURPHY,

                                                 Plaintiff-Appellant

v.

BARRY S. ANDREWS; SHERMAN COOPER; JAMES DANHIEM; JIMMY O.
BOWMAN; WILLIAM R. MOTAL; RICK THALER; WILLIAM R. SUTER,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:10-CV-508


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Kendell L. Murphy, Texas prisoner # 1372192, appeals the dismissal of
his 42 U.S.C. § 1983 suit against remaining defendants Barry S. Andrews and
Sherman Cooper following a jury trial. He asserts that (1) Andrews, Cooper,
and other defense witnesses perjured themselves and misled the jury; (2) the
district court improperly prevented him from cross-examining Andrews and



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40610     Document: 00513107164     Page: 2   Date Filed: 07/07/2015


                                  No. 13-40610

Cooper regarding inconsistent statements that they made in their affidavits;
(3) the State improperly prevented him from obtaining sworn declarations from
unidentified individuals and from calling unspecified witnesses at trial by
making them unavailable; (4) the district court improperly denied him an
opportunity to thoroughly cross-examine the defendants’ witnesses; (5) the
activity logs to which the State’s attorney referred during his cross-
examination of Murphy were fabricated, and Murphy had not been previously
notified of the defense’s intent to rely upon them; (6) the cell door photograph
to which the State’s attorney attempted to refer during cross-examination of
witness Bradius Davis was prejudicial and irrelevant; and (7) Davis and
Murphy were purposely transported in the same van so that aspersions could
be cast on Davis’s credibility by suggesting that Davis and Murphy fabricated
Davis’s testimony.
      Through his perjury argument, Murphy seeks, at base, for this court to
overturn the jury’s credibility determinations; however, such determinations
are the jury’s province, not ours. See Martin v. Thomas, 973 F.2d 449, 453 (5th
Cir. 1992). Murphy’s remaining arguments, which are devoid of citations to
the record or supporting case law, are insufficient. See FED. R. APP. P. 28(a)(8);
Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993) (holding that even pro se
litigants must brief arguments to preserve them). In any event, they are not
supported by the record.
      We AFFIRM the judgment of the district court and DENY Murphy’s
motion for appointment of counsel.




                                        2